TAFT, Circuit Judge.
In an injunction suit brought by the Deposit Bank of Frankfort against the county' of Franklin, in the Franklin circuit court, to prevent the collection of any taxes under the revenue act of 1892 in excess of those imposed by the Hewitt act (Act Ky. May 17, 1886), it was expressly adjudged on appeal by the court of appeals that the bank had, by its due acceptance of the terms of the Hewitt act, an irrevocable contract of exemption from taxation in excess of that imposed in the Hewitt act, and that the revenue act of 1892 violated this contract. In a similar injunction suit brought by the bank against the city of Frankfort, a decree in all respects similar was entered on the same ground. In accordance with our decision in the case of Bank of Kentucky v. Stone (just decided) 88 Fed. 383, we must therefore grant the motion for a preliminary injunction, and overrule the demurrer to the bill. :